
	

113 S1042 IS: Veterans Legal Support Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1042
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mrs. Shaheen (for
			 herself, Ms. Klobuchar, and
			 Mr. Murphy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To authorize the Secretary of Veterans Affairs to provide
		  support to university law school programs that are designed to provide legal
		  assistance to veterans, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans Legal Support Act of
			 2013.
		2.Department of
			 Veterans Affairs support for university legal clinics that assist
			 veterans
			(a)Support
			 authorizedThe Secretary of Veterans Affairs may provide support
			 to one or more university law school programs that are designed to provide
			 legal assistance to veterans.
			(b)Eligible
			 programsPrograms of university law schools which may receive
			 support under subsection (a) may include programs that assist veterans
			 with—
				(1)filing and
			 appealing claims for benefits under laws administered by the Secretary;
			 and
				(2)such other civil,
			 criminal, and family legal matters as the Secretary considers
			 appropriate.
				(c)Financial
			 support
				(1)In
			 generalThe support provided a program under subsection (a) may
			 include financial support of the program.
				(2)Limitation on
			 amountThe total amount of financial support provided under
			 subsection (a) in any fiscal year may not exceed $1,000,000.
				(3)FundingAmounts
			 for financial support under subsection (a) shall be derived from amounts
			 appropriated or otherwise made available to the Medical Services account of the
			 Department of Veterans Affairs.
				
